DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6, 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the apparatus for extraction of compounds from crushed grapes in a vinification process of independent claim 1 defines over the prior art or record because the prior art does not teach, suggest, or render obvious a storage adapted to hold crushed grapes; an ultrasound equipment comprising at least one ultrasound module, the ultrasound module comprising: a conduit adapted to carry out a continuous flow of crushed grapes, the conduit comprising a hexagonal pipe with narrowed ends; at least one sonoplate coupled to one or more external surfaces of the conduit, the at least one sonoplate adapted to transmit ultrasound energy through one or more walls of the conduit to the crushed grapes in the conduit, without contact between the crushed grapes and the at least one sonoplate. the at least one sonoplate further adapted to produce first power between 100 and 5000 W; a closed circuit between the storage and the ultrasound equipment, the closed circuit adapted to carry crushed grapes between the storage and the ultrasound equipment; a pump adapted to cause a continuous flow of crushed grapes through the conduit with or without recirculation; and a generator adapted to provide second power to the at least one sonoplate wherein; the at least one ultrasound module develops a power density between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/DREW E BECKER/Primary Examiner, Art Unit 1792